DALTON, J.
I concur only in the result reached by Ellison, J., in the above opinion.
In this case individual defendants filed exceptions to an award of commissioners in a condemnation case instituted by Kansas City and requested an assessment of damages by a common law jury. The request was filed on May 4, 1949 and denied on May 13, 1949. Exceptors relied on Laws 1945, p. 1072, Sec. 1508. 1 Mo. R. S. A., now Sec. 523.060 R. S. 1949. At the time the 1945 Act became effective, Sec. 4, Art. XI, Const. Mo. 1945 provided that “the right of trial by jury shall be held inviolate in all trials of claims for compensation, when the rights of any corporation aré affected by any exercise of said power of eminent domain.” (Italics ours). Also, at that time a trial of exceptions to an award of damages in a condemnation ease before a common law jury was denied to individual defendants only in cities where by judicial decisions the charter provisions had been allowed to supersede the general law. (See cases cited in opinion *836by Ellison, J.) We, therefore, construe the passage of the 1945 Act as evidencing an intent that all individ-ual defendants throughout, the state (including those in charter cities) should have the same right to a jury trial in a condemnation case that the constitution then granted to corporate defendants. If the 1945 Act did not apply to individual defendants in condemnation- cases in charter cities it accomplished no purpose. On this appeal only individuals are complaining about being denied such a jury trial: However, since the denial of a trial before a common law jury on the issue of damages in this case, the legislature has now passed another act or revision bill which must be read and construed with Sec. 523.060, supra, towit, Sec. 88.073 R. S. 1949 (Sec. 7240 R. S. 1939, as amended in 1949 by H. B. 2036) which became effective on April 14, 1950.
In this situation, if the judgment in this cause should be reversed and the cause remanded appellants (who were the individual defendants and exceptors in the cause below) would not now be entitled to a trial before a common law jury. I, therefore, concur only in the result reached in the opinion of Ellison, J.